DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nastacio (US 2009/0222436).

Nastacio (US 2009/0222436)
As to claim 1, Nastacio discloses a computer implemented method of identifying and resolving computing errors, comprising: 
receiving a first log file that includes log records generated by an application (¶0023); 
automatically identifying text indicating a first error in the first log file (¶0027); 
automatically extracting error details from the first log file (¶0027); 
automatically using the text indicating the first error and the error details to search a knowledge base and/or an external site for an existing solution for resolving the first error (¶0027);

determining whether accuracy is defined in the text accompanying each of the existing solutions, upon determining that accuracy is defined, automatically determining the existing solution of the plurality of existing solutions that has the highest defined accuracy, and implementing the existing solution with the highest defined accuracy (¶0027); and 
storing the selected solution in knowledge base (¶0031).

As to claim 2, Nastacio discloses the computer implemented method of claim 1, further comprising: upon finding no solutions when searching for an existing solution, automatically storing a manual solution that has been implemented to resolve the first error in the knowledge base; receiving a second log file that includes log records generated by an application; automatically identifying text indicating a second error in the second log file, wherein the second error is the same type of error as the first error; automatically using the text indicating the second error to search the knowledge base for an existing solution for resolving the second error; and applying the existing solution used to resolve the first error to resolve the second error (¶0031).

As to claim 3, Nastacio discloses the computer implemented method of claim 1, further comprising: using a log maintenance and analytics framework to analyze the first log file and to generate a report based on analysis of the first log file; and automatically extracting error details from the report (¶0027).

As to claim 4, Nastacio discloses the computer implemented method of claim 3, wherein automatically using the text indicating the first error and the error details to search a knowledge base 

As to claim 6, Nastacio discloses the computer implemented method of claim 1, wherein the solution with the highest defined accuracy is the existing solution of the plurality of existing solutions that has a problem statement or error that has multiple, repeated answers in the same external link and is marked as solved (¶0026).

As to claim 7, Nastacio discloses the computer implemented method of claim 1, further comprising: receiving a second log file that includes log records generated by an application; automatically identifying text indicating a second error in the second log file, wherein the second error is the same type of error as the first error; automatically using the text indicating the second error to search the knowledge base for an existing solution for resolving the second error; and applying the existing solution used to resolve the first error to resolve the second error (¶0026-¶0027).

As to claim 8, Nastacio discloses a non-transitory computer-readable medium storing computing comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to:
receive a first log file that includes log records generated by an application (¶0023); 
automatically identify text indicating a first error in the first log file; automatically extract error details from the first log file (¶0027); 
automatically use the text indicating the first error and the error details to search a knowledge base and/or an external site for an existing solution for resolving the first error (¶0027); 

determine whether accuracy is defined in the text accompanying each of the existing solutions, upon determining that accuracy is defined, automatically determine the existing solution of the plurality of existing solutions that has the highest defined accuracy, and implement the existing solution with the highest defined accuracy (¶0027); and 
store the selected solution in knowledge base (¶0031).

As to claim 9, Nastacio discloses the non-transitory computer-readable medium storing computing of claim 8, wherein the instructions further cause the one or more computers to: upon finding no solutions when searching for an existing solution, automatically store a manual solution that has been implemented to resolve the first error in the knowledge base; receive a second log file that includes log records generated by an application; automatically identify text indicating a second error in the second log file, wherein the second error is the same type of error as the first error; automatically use the text indicating the second error to search the knowledge base for an existing solution for resolving the second error; and apply the existing solution used to resolve the first error to resolve the second error (¶0031).

As to claim 10, Nastacio discloses the non-transitory computer-readable medium storing computing of claim 8, wherein the instructions further cause the one or more computers to: use a log maintenance and analytics framework to analyze the first log file and to generate a report based on analysis of the first log file; and automatically extract error details from the report (¶0027).



As to claim 13, Nastacio discloses the non-transitory computer-readable medium storing computing of claim 8, wherein the solution with the highest defined accuracy is the existing solution of the plurality of existing solutions that has a problem statement or error that has multiple, repeated answers in the same external link and is marked as solved (¶0026).

As to claim 14, Nastacio discloses the non-transitory computer-readable medium storing computing of claim 8, wherein the instructions further cause the one or more computers to: receive a second log file that includes log records generated by an application; automatically identify text indicating a second error in the second log file, wherein the second error is the same type of error as the first error; automatically use the text indicating the second error to search the knowledge base for an existing solution for resolving the second error; and apply the existing solution used to resolve the first error to resolve the second error (¶0026-¶0027).

As to claim 15, Nastacio discloses a system for automatically identifying and resolving computing errors, comprising: 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: 
receive a first log file that includes log records generated by an application (¶0023); 
automatically identify text indicating a first error in the first log file (¶0027); 

automatically use the text indicating the first error and the error details to search a knowledge base and/or an external site for an existing solution for resolving the first error (¶0027); 
upon finding a plurality of existing solutions when searching for an existing solution, automatically perform the following: determine whether accuracy is defined in the text accompanying each of the existing solutions, upon determining that accuracy is defined, automatically determine the existing solution of the plurality of existing solutions that has the highest defined accuracy, and implement the existing solution with the highest defined accuracy (¶0027); and 
store the selected solution in knowledge base (¶0031).

As to claim 16, Nastacio discloses the system of claim 15, wherein the instructions further cause the one or more computers to: upon finding no solutions when searching for an existing solution, automatically store a manual solution that has been implemented to resolve the first error in the knowledge base; receive a second log file that includes log records generated by an application; automatically identify text indicating a second error in the second log file, wherein the second error is the same type of error as the first error; automatically use the text indicating the second error to search the knowledge base for an existing solution for resolving the second error; and apply the existing solution used to resolve the first error to resolve the second error (¶0031).

As to claim 17, Nastacio discloses the system of claim 15, wherein the instructions further cause the one or more computers to: use a log maintenance and analytics framework to analyze the first log file and to generate a report based on analysis of the first log file; and automatically extract error details from the report (¶0027).



As to claim 20, Nastacio discloses the system of claim 15, wherein the solution with the highest defined accuracy is the existing solution of the plurality of existing solutions that has a problem statement or error that has multiple, repeated answers in the same external link and is marked as solved (¶0026).

Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art fails to disclose: solution with the highest defined accuracy is the existing solution of the plurality of existing solutions that has a successful solution factor greater than 70% based on previous history of evaluation of the same existing solution. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Kakuch (US 2016/0117211) disclose an error troubleshooting application. Error data is obtained from a client device. A correlated knowledge base is referenced to determine if a solution is associated with the error data. If a solution is associated with the error data, a notification embodying 
Prior art Kulkarni (US 8,166,348) provides a user with the combination of an error determined in the software system and a set of recommendations for fixing the error, thereby enabling the user to debug the software system more efficiently. In one embodiment, the error is determined by inspecting the execution states of the software system at different time instances prior to receiving a debug indication from the user. The set of recommendations for fixing the error is identified by searching a knowledge base that stores the recommendations (e.g., possible solutions, suggestions, and workarounds) for each of the errors (Abstract).
Prior art Hurst (US 2013/0311836) discloses a support services controller and/or the mobile application controller may be configured to determine a solution, e.g., a potential solution, for an identified fault. The determined solution may vary based upon the type of fault identified. A solution may comprise removal of a malicious or incompatible application that may be affecting device performance. A solution may comprise installation of an application or application update that may patch or otherwise resolve an issue (¶0068).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES EHNE/               Primary Examiner, Art Unit 2113